Citation Nr: 1700079	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  06-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.   Entitlement to an increased rating for left ulnar neuropathy, currently rated 10 percent disabling

2.   Entitlement to a rating in excess of 10 percent for mild degenerative disc disease, lumbar spine, L5-S1.

3.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to December 1979, June to October 1986, December 1995 to August 1996, and from January 2003 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2005 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional office (RO) in St. Louis, Missouri.  The August 2005 rating decision, in pertinent part, continued a 10 percent evaluation for residuals, right ankle sprain.  The issue of a total disability rating based on individual unemployability was raised as a result of this rating decision.  The February 2016 rating decision, in pertinent part, denied an evaluation in excess of 10 percent for left ulnar neuropathy and mild degenerative disc disease, lumbar spine, L5-S1. 

In a September 2013 decision, the Board denied a rating in excess of 10 percent for the Veteran's right ankle sprain.  The Board found that since the Veteran raised a claim of entitlement to a TDIU in the context of an increased rating claim, it was fully before the Board.  The Board then remanded the Veteran's claim of entitlement to TDIU as the issue was inextricably intertwined with the outcome of the Veteran's claim for service connection for prostate cancer.  

The issues of entitlement to service connection for a prostate disability and an increased rating for residuals of right ankle strain were also previously on appeal and the subject of a joint motion for remand from the United States Court of Appeals for Veterans Claims.  The Board's September 2013 decision responded to the JMR by denying an increased rating for the right ankle disability and remanding the prostate issue.  In May 2015, the RO granted service connection for a prostate disability, diagnosed as prostate cancer.

The issues of entitlement to a rating in excess of 10 percent for mild degenerative disc disease, lumbar spine, L5-S1, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has, at most, mild ulnar neuropathy in his left arm.  The Veteran is right handed.



CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for left ulnar neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73, 4.124a, Diagnostic Code (DC) 8516 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).   

In a claim for an increased claim, the VCAA requires timely generic notice, that the Veteran must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the VCAA duty to notify was satisfied by a July 2012 letter to the Veteran.  In his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).

The VA also has a duty under the VCAA to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A.

Service treatment records are associated with the claims file, as are post-service private treatment records, and a November 2015 VA examination report for the peripheral nerves.  There is no indication that there are any outstanding pertinent records that have not been obtained.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that has a reasonable possibility of substantiating the claim.  Hence, no further notice or assistance is required with regard to the claim for an increased rating for ulnar neuropathy.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

II.   Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown.  Staged ratings are, however, appropriate for an increased rating claim when there are distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 (2007).

Service connection for left ulnar neuropathy was granted by an August 2005 rating decision which assigned a 10 percent rating under DC 8516.

DC 8516 provides a 50 percent rating for complete paralysis of the ulnar nerve on the minor side; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 8516.  For incomplete paralysis, 10, 20, and 30 percent ratings are assigned when the incomplete paralysis impacting the minor extremity is mild, moderate, or severe; respectively.

In a statement dated in June 2015, the Veteran stated "I have an idea that the burning in my elbow and the lack of strength in the wrist, to the point I couldn't hold a clipboard or pen, is most likely due to taking out...my ligaments and tendons, which still have no strength and burn with repetitious movement."

The Veteran was afforded a VA examination in November 2015 that included evaluation of ulnar and other nerves of the upper extremities.  The examiner opined that the Veteran did not have a peripheral nerve disability or peripheral neuropathy.  The Veteran reported that in 2003, he developed left elbow pain with lifting and hanging off rail cars and unloading.  His left elbow still bothered him.  On examination, his elbow flexion and extension, his wrist flexion and extension, grip, and pinch were all normal.  The examiner noted that the Veteran's ulnar nerve was normal and stated that x-ray series of the left elbow performed in November 2005 were normal.  No neurological deficits were noted.

Here, resolving doubt in favor of the Veteran and accepting his lay statements as competent and credible, the Board finds that the Veteran continues to experience some subjective sensory impairment in his left elbow.  Specifically, the Board accepts the Veteran's statement that his elbow burns with repetitious movement.  However, diagnostic testing during the course of his appeal has not found any ulnar neuropathy.  Diagnostic testing on the VA examination showed that the Veteran had full muscle strength, no atrophy and normal reflexes and sensation.  The examiner found that the ulnar nerve was normal.

Private treatment records and evaluations for the Social Security Administration are consistent with the VA examination findings.  In May 2009, a review of systems, including the neurological, at a private clinic yielded a report that there was no tingling, tremor or weakness.  On evaluation for abdominal pain at Barnes-Jewish West County Hospital in September 2010, the Veteran reported pain in joints of the upper extremities; but had normal muscle tone and strength with intact sensation in those extremities.

The Veteran continued to receive outpatient treatment at Barnes-Jewish Hospital with reported complaints of painful joints and neurologic symptoms in the lower extremities; but no abnormal neurologic findings were reported in the left upper extremity.  In April 2012, January 2013, May 2013 he complained of pain in the left arm to the fingers or wrist.  On examination in April 2012, however, his motor strength was 5/5 throughout.  No specific testing of the left upper extremity was reported in January or May 2013 and an ulnar nerve disability was not identified.

When disability of a peripheral nerve is wholly sensory the rating will be for the mild or at most moderate degree of impairment.  38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 (2016).  Peripheral neuralgia characterized usually be a dull and intermittent pain, is to be rated as at most moderate incomplete paralysis.  38 C.F.R. § 4.123 (2016).

The Veteran would be potentially entitled to the moderate rating; but sensory testing by VA and private providers has been normal.  Given that neuralgia has not been identified and all testing has been normal, the evidence is against more than a rating for mild incomplete paralysis.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In Brambley v. Principi, 17 Vet. App. 20 (2003) the Court noted the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim; In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met as the schedular criteria are adequate, and therefore an analysis of whether there is marked interference with employment is not required.

The rating criteria contemplate the Veteran's symptoms of pain and there is no evidence that the disability interferes with employment.  The VA examiner specifically found that there would be no such interference.  Hence further consideration of an extraschedular rating for the ulnar nerve disability is not warranted.  The Board may further consider entitlement to an extraschedular rating for the combined effects of all service connected disabilities when it renders a decision on the merits of the claim for an increased rating for the low back disability.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).


ORDER

Entitlement to an increased rating for left ulnar neuropathy is denied.


REMAND

The Veteran was last afforded a VA examination for his back in November 2015.  Since that examination, the United States Court of Appeals for Veterans Claims (Court), issued Correia v. McDonald, 28 Vet. App 158 (2016).  In Correia the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2015).

The November 2015 examination and the examinations dated prior to this date do not include assessment of both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, remand for a new VA examination with complete range of motion testing is necessary.

With regard to the Veteran's claim for a TDIU, the Board notes that on his June 2015 Application for Increased Compensation Based on Unemployability, the Veteran reported that his back, arm, leg, abdomen and prostate issues are what prevent him from securing or following any substantially gainful occupation.  As the Board is remanding the Veteran's increased rating claim for his back, the claim of entitlement to a TDIU must also be remanded because it is inextricably intertwined.  Thus, the Board defers consideration of TDIU until further development is complete.

Accordingly, the case is REMANDED for the following action:

1.   Obtain an outstanding treatment records related to the Veteran's service connected disabilities.

2.   Next, schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The electronic record, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. 

The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, easy fatigability, incoordination, or flare-ups.  These findings should be expressed in terms of the additional limitation of motion caused by such factors expressed in degrees.  

These findings are required by VA regulations as interpreted by courts.

The examiner should record the Veteran's reports of limitation of motion during flare-ups, and opine whether these reports are consistent with the disability found on examination.

The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected back disability.  The examiner should set forth all examination findings and any test results, along with a complete rationale for the conclusions reached. 

The examiner is specifically asked to address the extent to which the Veteran's back condition, alone or with any of the Veteran's other service-connected disabilities (prostate cancer residuals, right ankle sprain, left ulnar neuropathy, and left varicocelectomy scar) impact his ability to work. 

3.   If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


